 



Exhibit 10.1

 

PAVMED INC.

AMENDED AND RESTATED

SERIES Z WARRANT AGREEMENT

 

THIS AMENDED AND RESTATED SERIES Z WARRANT AGREEMENT (“Agreement”) dated as of
made as of June 8, 2018 between PAVmed Inc., a Delaware corporation, with
offices at One Grand Central Place, 60 E. 42nd Street, Suite 4600, New York, New
York 10165 (“Company”), and Continental Stock Transfer & Trust Company, a New
York corporation, with offices at 1 State Street Plaza, 30th Floor, New York,
New York 10004 (“Warrant Agent”).

 

WHEREAS, the Company and the Warrant Agent entered into that certain Series Z
Warrant Agreement dated April 5, 2018 (the “Original Warrant Agreement”) in
connection with the Company’s exchange offer, pursuant to which to all holders
of the Company’s Series W warrants (the “Series W Warrants”) were able to
exchange the Series W Warrants tendered in the Exchange Offer for 0.5 Series Z
warrants (“Warrant”);

 

WHEREAS, on June 7, 2018, the Company completed a rights offering (“Rights
Offering”) of units (“Units”) to holders of the Company’s common stock, each
Unit consisting of one share of Common Stock and one Warrant; and

 

WHEREAS, in connection with the expiration of the Rights Offering, the Company
and the Warrant Agent desire to amend and restate the Original Warrant
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Agreement.

 

2. Warrants.

 

2.1. Form of Warrant. Each Warrant shall be issued in registered form only,
shall be in substantially the form of Exhibit A hereto, the provisions of which
are incorporated herein and shall be signed by, or bear the facsimile signature
of, the Chairman of the Board or Chief Executive Officer and Treasurer,
Secretary or Assistant Secretary of the Company and shall bear a facsimile of
the Company’s seal. In the event the person whose facsimile signature has been
placed upon any Warrant shall have ceased to serve in the capacity in which such
person signed the Warrant before such Warrant is issued, it may be issued with
the same effect as if he or she had not ceased to be such at the date of
issuance.

 

2.2. Uncertificated Warrants. Notwithstanding anything herein to the contrary,
any Warrant, or portion thereof, may be issued as part of, and be represented
by, a Unit, and any Warrant may be issued in uncertificated or book-entry form
through the Warrant Agent and/or the facilities of The Depository Trust Company
(the “Depositary”) or other book-entry depositary system, in each case as
determined by the Board of Directors of the Company or by an authorized
committee thereof. Any Warrant so issued shall have the same terms, force and
effect as a certificated Warrant that has been duly countersigned by the Warrant
Agent in accordance with the terms of this Agreement.

 

2.3. Effect of Countersignature. Except with respect to uncertificated Warrants
as described above, unless and until countersigned by the Warrant Agent pursuant
to this Agreement, a Warrant shall be invalid and of no effect and may not be
exercised by the holder thereof.

 

2.4. Registration.

 

2.4.1. Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”) for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company.

 

2.4.2. Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant shall be registered upon the Warrant Register
(“registered holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on the Warrant Certificate made by anyone other than the Company or the Warrant
Agent), for the purpose of any exercise thereof, and for all other purposes, and
neither the Company nor the Warrant Agent shall be affected by any notice to the
contrary.

 

2.5. Detachability of Warrants Included in Units. The securities comprising the
Units will be separately transferable immediately. For the purposes of this
Agreement, a “Business Day” means a day on which banks in New York City are
generally open for business (including Saturdays, Sundays or federal holidays).

 

1

 

 

3. Terms and Exercise of Warrants.

 

3.1. Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the registered holder thereof, subject to the provisions of such Warrant
and of this Warrant Agreement, to purchase from the Company the number of shares
of Common Stock stated therein, at the price of $1.60 per share, subject to the
adjustments provided in Section 4 hereof and in the last sentence of this
Section 3.1. The term “Warrant Price” as used in this Warrant Agreement refers
to the price per share at which shares of Common Stock may be purchased at the
time a Warrant is exercised. The Company in its sole discretion may lower the
Warrant Price at any time prior to the Expiration Date (as defined below) for a
period of not less than 10 Business Days; provided, however, that the Company
shall provide at least 10 Business Days prior written notice of such reduction
to registered holders of the Warrants; provided, further, however, that any such
reduction shall be applied consistently to all of the Warrants.

 

3.2. Duration of Warrants. A Warrant may be exercised only during the period
(“Exercise Period”) commencing upon issuance, and terminating at 5:00 p.m., New
York City time on the earlier to occur of (i) April 30, 2024 and (ii) the
Redemption Date as provided in Section 6.2 of this Agreement (“Expiration
Date”); provided, however, that the exercise of any Warrant shall be subject to
the satisfaction of any applicable conditions, as set forth in Section 7.4
below. Except with respect to the right to receive the Redemption Price (as set
forth in Section 6 hereunder), each Warrant not exercised on or before the
Expiration Date shall become void, and all rights thereunder and all rights in
respect thereof under this Agreement shall cease at the close of business on the
Expiration Date. The Company in its sole discretion may extend the duration of
the Warrants by delaying the Expiration Date; provided, however, that the
Company will provide written notice to registered holders of the Warrants of
such extension of not less than 20 days.

 

3.3. Exercise of Warrants.

 

3.3.1. Payment. Subject to the provisions of the Warrant and this Warrant
Agreement, a Warrant, when countersigned by the Warrant Agent, may be exercised
by the registered holder thereof by surrendering it, at the office of the
Warrant Agent, or at the office of its successor as Warrant Agent, in the
Borough of Manhattan, City and State of New York, along with the subscription
form, as set forth in the Warrant, duly executed (which such subscription form
may be delivered via PDF copy to the Company or the Warrant Agent by e-mail (or
e-mail attachment)). An ink-original subscription form shall not be required,
nor shall any medallion guarantee (or other type of guarantee or notarization)
of any subscription form be required. Within the earlier of (i) two (2) Trading
Days and (ii) the number of Trading Days comprising the Standard Settlement
Period (as defined in Section 3.3.2 herein) following the date of exercise as
aforesaid, the holder pay in full the Warrant Price for each share of Common
Stock as to which the Warrant is exercised and any and all applicable taxes due
in connection with the exercise of the Warrant, as follows:

 

  (a) good certified check or good bank draft payable to the order of the
Company (or as otherwise agreed to by the Company); or         (b) in the event
of redemption pursuant to Section 6 hereof in which the Company has elected to
require all holders of Warrants to exercise such Warrants on a “cashless basis,”
by surrendering the Warrants for that number of shares of Common Stock equal to
the quotient obtained by dividing (x) the product of the number of shares of
Common Stock underlying the Warrants (“Warrant Shares”), multiplied by the
difference between the Warrant Price and the “Fair Market Value” (defined below)
by (y) the Fair Market Value. Solely for purposes of this Section 3.3.1(b), the
“Fair Market Value” shall mean the average of the VWAP for the ten (10) trading
days ending on the third trading day prior to the date on which the notice of
redemption is sent to holders of Warrant pursuant to Section 6 hereof; or      
  (c) in the event the post-effective amendment or registration statement
required by Section 7.4 hereof is not effective and current at a time while the
Warrants are exercisable, holders of the Warrants shall have the right, until
such time as such post-effective amendment or registration statement has been
declared effective by the SEC, and during any other period after such date of
effectiveness when the Company shall fail to have maintained an effective and
current registration statement covering the shares of Common Stock issuable upon
exercise of the Warrants, by surrendering such Warrants for that number of
shares of Common Stock equal to the quotient obtained by dividing (x) the
product of the number of shares of Common Stock underlying the Warrants,
multiplied by the difference between the exercise price of the Warrants and the
“Fair Market Value” by (y) the Fair Market Value; provided, however, that no
cashless exercise shall be permitted unless the Fair Market Value is higher than
the exercise price. Solely for purposes of this Section 3.3.1(c), the “Fair
Market Value” shall mean the average of the VWAP for the ten (10) trading days
ending on the day prior to the date of exercise.         (d) If Warrant Shares
are issued in such a cashless exercise, the parties acknowledge and agree that
in accordance with Section 3(a)(9) of the Act, the Warrant Shares shall take on
the registered characteristics of the Warrants being exercised. The Company
agrees not to take any position contrary to this Section 3.3.1(d).



 

2

 

 

3.3.2. Issuance of Certificates. The Company shall cause the Warrant Shares
purchased hereunder to be transmitted by the Warrant Agent to the holder by
crediting the account of the registered holder’s or its designee’s balance
account with The Depository Trust & Clearing Company through its Deposit or
Withdrawal at Custodian system (“DWAC”) if the Company is then a participant in
such system and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by a holder or (B) the Warrant is being exercised via cashless exercise, and
otherwise by physical delivery of a certificate, registered in the Company’s
share register in the name of such holder or its designee, for the number of
Warrant Shares to which such holder is entitled pursuant to such exercise to the
address specified by such holder in the subscription form by the date that is
the earliest of (i) two (2) Trading Days after the delivery to the Company of
the subscription form, (ii) one (1) Trading Day after delivery of the aggregate
Warrant Price to the Company and (iii) the number of Trading Days comprising the
Standard Settlement Period after the delivery to the Company of the subscription
form (such date, the “Warrant Share Delivery Date”). If the Company fails for
any reason to deliver to the holder the Warrant Shares subject to a subscription
form by the Warrant Share Delivery Date, the Company shall pay to the holder, in
cash, as liquidated damages and not as a penalty, for each $1,000 of Warrant
Shares subject to such exercise (based on the VWAP of the Common Stock on the
date of the applicable subscription form), $10 per Trading Day (increasing to
$20 per Trading Day on the fifth Trading Day after such liquidated damages begin
to accrue) for each Trading Day after such Warrant Share Delivery Date until
such Warrant Shares are delivered or such holder rescinds such exercise. The
Company agrees to maintain a transfer agent that is a participant in the FAST
program so long as this Warrant remains outstanding and exercisable.

 

3.3.3. Valid Issuance. All shares of Common Stock issued upon the proper
exercise of a Warrant in conformity with this Agreement shall be validly issued,
fully paid and nonassessable.

 

3.3.4. Date of Issuance. Upon delivery of the subscription form, such holder
shall be deemed for all corporate purposes to have become such holder of record
of the Warrant Shares with respect to which the Warrant has been exercised,
irrespective of the date of delivery of the Warrant Shares, provided that
payment of the aggregate Warrant Price (other than in the case of a cashless
exercise) is received within the earlier of (i) two (2) Trading Days and (ii)
the number of Trading Days comprising the Standard Settlement Period following
delivery of the subscription form.

 

3.3.5. VWAP. “VWAP” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a trading market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the trading market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New
York City time)), or (b) in all other cases, the fair market value of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Company, the fees and expenses of which shall be paid by the Company.

 

3.3.6. Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. In addition to any other rights available to the holders, if the
Company fails to cause the Transfer Agent to transmit to a holder the Warrant
Shares in accordance with the provisions of Section 3.3.2 above pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
such Holder is required by its broker to purchase (in an open market transaction
or otherwise) or such Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by such Holder of the Warrant
Shares which such Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (A) pay in cash to such Holder the amount, if any, by
which (x) such Holder’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased exceeds (y) the amount
obtained by multiplying (1) the number of Warrant Shares that the Company was
required to deliver to such Holder in connection with the exercise at issue
times (2) the price at which the sell order giving rise to such purchase
obligation was executed, and (B) at the option of such Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored (in which case such exercise shall be deemed
rescinded) or deliver to such Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if such Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (A) of the
immediately preceding sentence the Company shall be required to pay such holder
$1,000. Such holder shall provide the Company written notice indicating the
amounts payable to such holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss. Nothing herein shall limit a
holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof.

 

3

 

 

3.3.7. Holder’s Exercise Limitations. The Company shall not effect any exercise
of a Warrant, and a holder shall not have the right to exercise any portion of
its Warrant, pursuant to Section 3.3 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
subscription form, the holder (together with the holder’s Affiliates, and any
other Persons acting as a group together with the holder or any of the holder’s
Affiliates (such Persons, “Attribution Parties”)), would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below). For purposes
of the foregoing sentence, the number of shares of Common Stock beneficially
owned by a holder and its Affiliates and Attribution Parties shall include the
number of shares of Common Stock issuable upon exercise of its Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised portion of its Warrant beneficially owned by the Holder
or any of its Affiliates or Attribution Parties and (ii) exercise or conversion
of the unexercised or nonconverted portion of any other securities of the
Company (including, without limitation, any other Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its Affiliates or
Attribution Parties. Except as set forth in the preceding sentence, for purposes
of this Section 3.3.7, beneficial ownership shall be calculated in accordance
with Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to such Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and such Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 3.3.7 applies, the determination of whether
a Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates and Attribution Parties) and of which portion of
its Warrant is exercisable shall be in the sole discretion of the Holder, and
the submission of a subscription form shall be deemed to be the holder’s
determination of whether its Warrant is exercisable (in relation to other
securities owned by such holder together with any Affiliates and Attribution
Parties) and of which portion of its Warrant is exercisable, in each case
subject to the Beneficial Ownership Limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 3.3.7, in
determining the number of outstanding shares of Common Stock, a holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Warrant Agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of a holder, the Company shall within one Trading Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the holder or its Affiliates or Attribution Parties
since the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 9.99 or 4.99%, solely
at the election of each holder, of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. A holder, upon notice to the
Company, may increase or decrease the Beneficial Ownership Limitation provisions
of this Section 3.3.7, provided that the Beneficial Ownership Limitation in no
event exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of the Warrant held by such holder and the provisions of this Section
3.3.7 shall continue to apply. Any increase in the Beneficial Ownership
Limitation will not be effective until the 61st day after such notice is
delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 3.3.7 to correct this paragraph (or any portion hereof) which
may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of a Warrant.

 

3.3.8. Rescission Rights. If the Company fails to cause the Warrant Agent to
transmit to a Holder the Warrant Shares pursuant to Section 3.3.2 by the Warrant
Share Delivery Date, then such Holder will have the right to rescind such
exercise.

 



4. Adjustments.

 

4.1. Stock Dividends - Split Ups. If after the date hereof, the number of
outstanding shares of Common Stock is increased by a stock dividend payable in
Common Stock, or by a split up of the Common Stock, or other similar event,
then, on the effective date of such stock dividend, split up or similar event,
the number of shares of Common Stock issuable on exercise of each Warrant shall
be increased in proportion to such increase in outstanding shares of Common
Stock.

 

4.2. Aggregation of Shares. If after the date hereof, the number of outstanding
shares of Common Stock is decreased by a consolidation, combination, reverse
share split or reclassification of the Common Stock or other similar event,
then, on the effective date of such consolidation, combination, reverse share
split, reclassification or similar event, the number of shares of Common Stock
issuable on exercise of each Warrant shall be decreased in proportion to such
decrease in outstanding shares of Common Stock.

 

4

 

 

4.3 Extraordinary Dividends. If the Company, at any time while the Warrants are
outstanding and unexpired, shall pay a dividend or make a distribution in cash,
securities or other assets to the holders of the Common Stock on account of such
shares of Common Stock (or other shares of the Company’s capital stock into
which the Warrants are convertible), other than (a) as described in subsection
4.1 above or (b) Ordinary Cash Dividends (as defined below) (any such
non-excluded event being referred to herein as an “Extraordinary Dividend”),
then the Warrant Price shall be decreased, effective immediately after the
effective date of such Extraordinary Dividend, by the amount of cash and the
fair market value (as determined by the Company’s board of directors, in good
faith) of any securities or other assets paid on each share of the Common Stock
in respect of such Extraordinary Dividend. For purposes of this subsection 4.3,
“Ordinary Cash Dividends” means any cash dividend or cash distribution which,
when combined on a per share basis with the per share amounts of all other cash
dividends and cash distributions paid on the Common Stock during the 365-day
period ending on the date of declaration of such dividend or distribution (as
adjusted to appropriately reflect any of the events referred to in other
subsections of this Section 4 and excluding cash dividends or cash distributions
that resulted in an adjustment to the Warrant Price or to the number of shares
of Common Stock issuable on exercise of each Warrant) does not exceed 5% of the
offering price of the Units in the Public Offering.

 

4.4 Adjustments in Warrant Price. Whenever the number of shares of Common Stock
purchasable upon the exercise of the Warrants is adjusted, as provided in
Section 4.1 and 4.2 above, the Warrant Price shall be adjusted (to the nearest
cent) by multiplying such Warrant Price immediately prior to such adjustment by
a fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of the Warrants immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.

 

4.5. Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
(other than a change covered by Section 4.1 or 4.2 hereof or that solely affects
the par value of such shares of Common Stock), or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the
outstanding shares of Common Stock), or in the case of any sale or conveyance to
another corporation or entity of the assets or other property of the Company as
an entirety or substantially as an entirety in connection with which the Company
is dissolved, the Warrant holders shall thereafter have the right to purchase
and receive, upon the basis and upon the terms and conditions specified in the
Warrants and in lieu of the shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented thereby, the kind and amount of shares of stock or other securities
or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the Warrant holder would have received if such
Warrant holder had exercised his, her or its Warrant(s) immediately prior to
such event; and if any reclassification also results in a change in shares of
Common Stock covered by Section 4.1 or 4.2, then such adjustment shall be made
pursuant to Sections 4.1, 4.2, 4.4 and this Section 4.5. The provisions of this
Section 4.5 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.

 

4.6. Notices of Changes in Warrant. Upon every adjustment of the Warrant Price
or the number of shares issuable upon exercise of a Warrant, the Company shall
give written notice thereof to the Warrant Agent, which notice shall state the
Warrant Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Upon the occurrence of any event
specified in Sections 4.1 to 4.5, then, in any such event, the Company shall
give written notice to each Warrant holder, at the last address set forth for
such holder in the warrant register, of the record date or the effective date of
the event. Failure to give such notice, or any defect therein, shall not affect
the legality or validity of such event.

 

4.7. No Fractional Shares. Notwithstanding any provision contained in this
Warrant Agreement to the contrary, the Company shall not issue fractional shares
upon exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, the holder of any Warrant would be entitled, upon the exercise of
such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round up to the nearest whole number the number of the
shares of Common Stock to be issued to the Warrant holder.

 

4.8. Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement; provided, however,
that the Company may at any time in its sole discretion make any change in the
form of Warrant that the Company may deem appropriate and that does not affect
the substance thereof, and any Warrant thereafter issued or countersigned,
whether in exchange or substitution for an outstanding Warrant or otherwise, may
be in the form as so changed.

 

5

 

 

4.9 Fundamental Transaction. If, at any time while the Warrants are outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person or
group of Persons whereby such other Person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent exercise of the Warrants, the Holders
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of each Holder (without regard to any
limitation in Section 3.3.7 on the exercise of the Warrants), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which a
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 3.3.7 on the exercise of the
Warrants). For purposes of any such exercise, the determination of the Warrant
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Warrant Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the holders shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant
Agreement and the Warrants in accordance with the provisions of this Section 4.9
pursuant to written agreements in form and substance reasonably satisfactory to
the holders and approved by the holders (without unreasonable delay) prior to
such Fundamental Transaction and shall, at the option of each holder, deliver to
such holder in exchange for its Warrant a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
the Warrants which is exercisable for a corresponding number of shares of
capital stock of such Successor Entity (or its parent entity) equivalent to the
shares of Common Stock acquirable and receivable upon exercise of such Warrant
(without regard to any limitations on the exercise of the Warrants) prior to
such Fundamental Transaction, and with an exercise price which applies the
exercise price hereunder to such shares of capital stock (but taking into
account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of the Warrants immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to each holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of the Warrants referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant Agreement and the Warrants with the same effect as if such Successor
Entity had been named as the Company herein.

 

5. Transfer and Exchange of Warrants.

 

5.1. Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.

 

5.2. Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the registered holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend,
the Warrant Agent shall not cancel such Warrant and issue new Warrants in
exchange therefor until the Warrant Agent has received an opinion of counsel for
the Company stating that such transfer may be made and indicating whether the
new Warrants must also bear a restrictive legend. No ink-original or medallion
guarantee is required for a transfer or exchange of the Warrants.

 

5.3. Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which will result in the issuance of a
warrant certificate for a fraction of a warrant.

 

5.4. Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.

 

6

 

 

5.5. Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, will supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.

 

6. Redemption.

 

6.1. Redemption. Subject to Section 6.4 hereof, not less than all of the
outstanding Warrants may be redeemed, at the option of the Company, at any time
commencing May 1, 2019 and prior to the Warrants’ expiration, at the office of
the Warrant Agent, upon the notice referred to in Section 6.2, at the price of
$.01 per Warrant (“Redemption Price”), provided that the volume weighted average
closing price of the Common Stock has been at least $9.00 per share (subject to
adjustment in accordance with Section 4 hereof), on twenty (20) out of thirty
(30) consecutive trading days ending on the third Business Day prior to the date
on which notice of redemption is given, provided that the average daily trading
volume in the stock during such thirty (30) day period is at least 20,000 shares
per day, and provided further that there is a current registration statement in
effect with respect to the shares of Common Stock underlying the Warrants.

 

6.2. Date Fixed for, and Notice of, Redemption. In the event the Company shall
elect to redeem all of the Warrants, the Company shall fix a date for the
redemption (the “Redemption Date”). Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty days
prior to the Redemption Date to the registered holders of the Warrants to be
redeemed at their last addresses as they shall appear on the registration books.
Any notice mailed in the manner herein provided shall be conclusively presumed
to have been duly given whether or not the registered holder received such
notice.

 

6.3. Exercise After Notice of Redemption. The Warrants may be exercised, for
cash (or on a “cashless basis” in accordance with Section 3 of this Agreement)
at any time after notice of redemption shall have been given by the Company
pursuant to Section 6.2 hereof and prior to the Redemption Date. In the event
the Company determines to require all holders of Warrants to exercise their
Warrants on a “cashless basis” pursuant to Section 3.3.1(b), the notice of
redemption will contain the information necessary to calculate the number of
shares of Common Stock to be received upon exercise of the Warrants, including
the “Fair Market Value” in such case. On and after the Redemption Date, the
record holder of the Warrants shall have no further rights except to receive,
upon surrender of the Warrants, the Redemption Price.

 

6.4 Exclusion of Certain Warrants. The Company has contractually agreed that it
will not exercise its redemption rights provided for herein with respect to
certain Warrants held by the Company’s founders, members of management and their
respective affiliates while such Warrants continue to be held by such holders.
However, once such Warrants are transferred from the Company’s founders, members
of management and their respective affiliates, the Company may redeem such
Warrants provided that the criteria for redemption are met.

 

7. Other Provisions Relating to Rights of Holders of Warrants.

 

7.1. No Rights as Shareholder. A Warrant does not entitle the registered holder
thereof to any of the rights of a shareholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as shareholders in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter.

 

7.2. Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination, tenor, and date as the Warrant so lost,
stolen, mutilated, or destroyed. Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.

 

7.3. Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that will be sufficient to permit the exercise in full of all outstanding
Warrants issued pursuant to this Agreement.

 

7

 



 

7.4. Registration of Common Stock. To the extent any shares of Common Stock
issuable upon exercise of any Warrants are not covered by an effective and
current registration statement as of the date of this Agreement (the
“Unregistered Shares”), the Company agrees to use its commercially reasonable
best efforts to have, no later than October 31, 2018, an effective and current
registration statement, whether as a post-effective amendment to an existing
rregistration sstatement or a new registration statement, for the registration,
under the Act, of the Unregistered Shares. In either case, the Company will use
its best efforts to cause the same to become effective and to maintain the
effectiveness of such registration statement until the expiration of the
Warrants in accordance with the provisions of this Agreement. In addition, the
Company agrees to use its commercially reasonable best efforts to register such
securities under the blue sky laws of the states of residence of the exercising
warrant holders to the extent an exemption is not available. If any such
post-effective amendment or registration statement has not been declared
effective at a time while the Warrants are exercisable, holders of the Warrants
shall have the right, until such time as such post-effective amendment or
registration statement has been declared effective by the SEC, and during any
other period after such date of effectiveness, when the Company shall fail to
have maintained an effective registration statement covering the shares of
Common Stock issuable upon exercise of the Warrants, to exercise such Warrants
on a “cashless basis” as determined in accordance with Section 3.3.1(c). For the
avoidance of any doubt, unless and until all of the Warrants have been exercised
on a cashless basis, the Company shall continue to be obligated to comply with
its registration obligations under this Section 7.4.

 

8. Concerning the Warrant Agent and Other Matters.

 

8.1. Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of shares of Common Stock upon the exercise of
Warrants, but the Company shall not be obligated to pay any transfer taxes in
respect of the Warrants or such shares.

 

8.2. Resignation, Consolidation, or Merger of Warrant Agent.

 

8.2.1. Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of 30 days after
it has been notified in writing of such resignation or incapacity by the Warrant
Agent or by the holder of the Warrant (who shall, with such notice, submit his
Warrant for inspection by the Company), then the holder of any Warrant may apply
to the Supreme Court of the State of New York for the County of New York for the
appointment of a successor Warrant Agent at the Company’s cost. Any successor
Warrant Agent, whether appointed by the Company or by such court, shall be a
corporation organized and existing under the laws of the State of New York, in
good standing and having its principal office in the Borough of Manhattan, City
and State of New York, and authorized under such laws to exercise corporate
trust powers and subject to supervision or examination by federal or state
authority. After appointment, any successor Warrant Agent shall be vested with
all the authority, powers, rights, immunities, duties, and obligations of its
predecessor Warrant Agent with like effect as if originally named as Warrant
Agent hereunder, without any further act or deed; but if for any reason it
becomes necessary or appropriate, the predecessor Warrant Agent shall execute
and deliver, at the expense of the Company, an instrument transferring to such
successor Warrant Agent all the authority, powers, and rights of such
predecessor Warrant Agent hereunder; and upon request of any successor Warrant
Agent the Company shall make, execute, acknowledge, and deliver any and all
instruments in writing for more fully and effectually vesting in and confirming
to such successor Warrant Agent all such authority, powers, rights, immunities,
duties, and obligations.

 

8.2.2. Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

 

8.2.3. Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

 

8.3. Fees and Expenses of Warrant Agent.

 

8.3.1. Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and will reimburse
the Warrant Agent upon demand for all expenditures that the Warrant Agent may
reasonably incur in the execution of its duties hereunder.

 

8.3.2. Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

 

8

 

 

8.4. Liability of Warrant Agent.

 

8.4.1. Reliance on Company Statement. Whenever in the performance of its duties
under this Warrant Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chief
Executive Officer or Chairman of the Board of the Company and delivered to the
Warrant Agent. The Warrant Agent may rely upon such statement for any action
taken or suffered in good faith by it pursuant to the provisions of this
Agreement.

 

8.4.2. Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this Agreement
except as a result of the Warrant Agent’s gross negligence, willful misconduct,
or bad faith.

 

8.4.3. Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant; nor shall it be responsible to make any
adjustments required under the provisions of Section 4 hereof or responsible for
the manner, method, or amount of any such adjustment or the ascertaining of the
existence of facts that would require any such adjustment; nor shall it by any
act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Common Stock to be issued pursuant to this
Agreement or any Warrant or as to whether any Common Stock will when issued be
valid and fully paid and nonassessable.

 

8.5. Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all moneys received by the Warrant Agent for the purchase of
Common Stock through the exercise of Warrants.

 

9. Miscellaneous Provisions.

 

9.1. Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.

 

9.2. Notices. Any notice, statement or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be sufficiently given when so delivered if by
hand or overnight delivery or, if sent by certified mail or private courier
service, within five days after deposit of such notice, statement or demand,
postage prepaid, addressed (until another address is filed in writing by the
Company with the Warrant Agent), as follows:

 

PAVmed Inc.

One Grand Central Place

60 E. 42nd Street - Suite 4600

New York, New York 10165

Attn: Chief Executive Officer

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or, if
sent by certified mail or private courier service within five days after deposit
of such notice, statement or demand, postage prepaid, addressed (until another
address is filed in writing by the Warrant Agent with the Company), as follows:

 

Continental Stock Transfer & Trust Company

1 State Street Plaza, 30th Floor

New York, New York 10004

Attn: Compliance Department

 

with a copy in each case to:

 

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

 

9

 

 

9.3. Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 9.2 hereof. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company in any action, proceeding or claim.

 

9.4. Persons Having Rights under this Agreement. Nothing in this Agreement
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the registered holders of the
Warrants, any right, remedy, or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise, or agreement
hereof. All covenants, conditions, stipulations, promises, and agreements
contained in this Warrant Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors and assigns and of the registered
holders of the Warrants.

 

9.5. Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in the
Borough of Manhattan, City and State of New York, for inspection by the
registered holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.

 

9.6. Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

9.7. Effect of Headings. The Section headings herein are for convenience only
and are not part of this Warrant Agreement and shall not affect the
interpretation thereof.

 

9.8 Amendments. This Agreement may be amended by the parties hereto without the
consent of any registered holder for the purpose of curing any ambiguity, or of
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under this Agreement as the parties may deem necessary or desirable and
that the parties deem shall not adversely affect the interest of the registered
holders. Except as otherwise set forth herein, all other modifications or
amendments, including any amendment to increase the Warrant Price, shorten the
Exercise Period, Section 3.3 or Section 4.9 herein, shall require the written
consent or vote of the registered holders of at least two-thirds of the then
outstanding Warrants (including any Warrants held by the Company’s officers and
directors or their respective affiliates). Notwithstanding the foregoing, the
Company may lower the Warrant Price or extend the duration of the Exercise
Period pursuant to Sections 3.1 and 3.2, respectively, without the consent of
the registered holders.

 

9.9 Severability. This Warrant Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Warrant Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Warrant Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

9.10. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated in this Section 9.10:

 

“Act” means the Securities Act of 1933, as amended.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the Act.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“SEC” means the United States Securities and Exchange Commission.

 



10

 

 



“Standard Settlement Period” means the standard settlement period, expressed in
a number of Trading Days, on the Company’s primary Trading Market with respect
to the Common Stock as in effect on the date of delivery of the subscription
form. Without limiting the liquidated damages provision of this section and the
buy-in provision in Section 3.3.6 and notwithstanding the foregoing, in no event
will the Company be required to net cash settle the Warrant exercise. Warrants
may not be exercised by, or securities issued to, any registered holder in any
state in which such exercise would be unlawful.

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 



  PAVMED INC.       By: /s/ Dennis M. McGrath   Name: Dennis M. McGrath   Title:
Executive Vice President - Chief Financial Officer         CONTINENTAL STOCK
TRANSFER & TRUST COMPANY       By: /s/ Isaac J. Kagan   Name: Isaac J. Kagan  
Title: Vice President

 





11

 

 

Exhibit A



 

 

 

 



